Citation Nr: 0008710	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-08 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1997.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision by the RO.


FINDING OF FACT

No competent medical evidence has been received to show that 
the veteran has a current, diagnosed or identifiable left 
knee malady or condition attributable to active military 
service.


CONCLUSION OF LAW

The claim of service connection for a left knee disorder is 
not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1999); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection should be 
granted for a left knee disorder.  He maintains that he has a 
current left knee disability that can be attributed to his 
period of active military duty.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the record shows that the veteran was 
seen on several occasions during service for complaints of 
left knee discomfort, variously diagnosed as cellulitis, 
chondromalacia, and mild medial collateral ligament strain.  
However, no residual disability of the left knee was 
identified when he was examined for purposes of military 
retirement in February 1997.  The physician conducting that 
examination noted in the subjective portion of the report, 
entitled  "Report of Medical History," that the veteran had 
had problems with his left knee, and that his problems with 
pain were an "ongoing concern."  However, in the objective 
portion of the report, entitled "Report of Medical 
Examination," the examiner specifically indicated that the 
veteran's lower extremities were normal, with a full range of 
motion and no complications or sequelae.

When the veteran was later examined for VA purposes in June 
1998, he complained of left knee pain.  On physical 
examination, his gait was noted to be normal, he was able to 
walk on his heels and toes, and there was no tenderness of 
the knee to palpation.  The cruciate and collateral ligaments 
were stable, the McMurray test was negative, and there was no 
effusion.  Capillary circulation in the feet was normal, and 
there was no pain on passive motion of the patella.  Sensory 
examination was also normal, as was muscle strength on manual 
testing.  There was 2+ crepitation on manual active motion of 
the knee, and a range of motion in the knee from zero to 125 
degrees.  The examiner commented that the veteran had 
"[l]eft knee pain, probably degenerative in origin," and 
ordered X-rays.  However, the subsequent X-rays did not 
confirm the presence of degenerative changes.  Indeed, the 
radiographic report shows that the X-rays were interpreted to 
reveal "no[] definite bony or joint abnormality."

In light of the foregoing, it is the Board's conclusion that 
the claim of service connection for a left knee disorder is 
not well grounded.  This is so because the evidence shows 
that no left knee disorder was found at the time of the 
veteran's military retirement examination, and because the 
only medical evidence received since that time-the June 1998 
VA examination report-reflects findings of pain and 
crepitation only, without diagnosing or identifying an 
underlying left knee malady or condition attributable to 
active military service.  See Sanchez-Benitez v. West, No. 
97-1948 (U.S. Vet. App. Dec. 29, 1999) (pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  Absent competent 
evidence connecting findings of pain and crepitation to an 
underlying condition, and establishing a nexus to service, 
the claim cannot properly be considered well grounded.  The 
appeal is therefore denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 
- 3 -


- 1 -


